Citation Nr: 0016158	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-00 696 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders, wrists, hands, hips, and ankles.  

3.  Entitlement to an increased evaluation for low back 
syndrome with degenerative changes, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The served on active duty from November 1974 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The January 1998 rating 
decision denied entitlement to an increased evaluation for 
low back disability and the March 1999 rating decision denied 
service connection for arthritis of the shoulders, wrists, 
hands, hips and ankles.

The Board notes that service connection for psychiatric 
disability was also denied in the January 1998 rating 
decision.  Although the notice of disagreement submitted by 
the veteran in November 1998 appears to be limited to the 
denial of an increased evaluation for low back disability, 
the RO also construed it as a notice of disagreement with 
respect to the denial of service connection for psychiatric 
disability.  Consequently, this service connection issue was 
also addressed in the statement of the case issued in 
November 1998.  In the substantive appeal submitted by the 
veteran in December 1998, she specified that her appeal was 
for an increased evaluation for her low back disability.  
Moreover, the issue of entitlement to service connection for 
psychiatric disability was not thereafter addressed in any 
communication received from the veteran or her 
representative, and this issue was not certified for 
consideration by the Board.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue. 


REMAND

The claims folder contains a September 1993 decision by the 
Social Security Administration (SSA) granting the veteran 
disability benefits, but the records pertaining to the 
veteran's award of disability benefits have not been obtained 
by the RO.  In addition, although the veteran has alleged 
recent VA treatment for arthritis and her service-connected 
low back disability, the RO has not obtained the VA treatment 
records.  The Board further notes that the most recent VA 
examination of the veteran's service-connected low back 
disability was in July 1997.  Although the examiner noted 
that there was objective evidence of pain, the examiner did 
not describe the functional impairment due to pain or provide 
other information needed for rating purposes.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The veteran should be requested to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to her claim for an increased 
evaluation for low back disability.  She 
should also provide the names or 
locations for all VA facilities which may 
possess additional records pertinent to 
her claim for service connection for 
arthritis of multiple joints.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain a copy of all 
pertinent records, which have not already 
been obtained. 

2.  The RO should obtain from the SSA a 
copy of the record upon which its 
September 1993 decision awarding the 
veteran disability benefits was based and 
a copy of any subsequent disability 
determination for the veteran and the 
supporting record.  

3.  The veteran should be requested to 
provide medical evidence supportive of 
the alleged causal relationship between 
her service-connected low back disability 
and arthritis in other joints.

4.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected low back 
disability.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  Any excursion of motion 
accompanied by pain should be 
specifically identified, and the examiner 
should be requested to assess the extent 
of any pain.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.

If the veteran is found to have 
degenerative disc disease of the low 
back, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or the 
service-connected low back disability.  
Additionally, to the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
low back disability from those of any 
other disorder present.  

The veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner prior to the 
examination.  The examination report is 
to reflect whether a review of the claims 
file was made.  The examination report 
must be typed.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  
In readjudicating the veteran's claim for 
a rating in excess of 10 percent for low 
back disability, the RO should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



